DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an image generation method comprising:
generating a marker image to use as a reference for
correcting a shape of a projection image projected on a
projection surface;
projecting the marker image on the projection surface
from a projector;
taking a taken image of the projection surface using an
imaging device from an imaging position different from an
observation position from which the projection surface is
observed;
generating a parameter for reducing a distortion of the
projection image observed from the observation position based on the marker image included in the taken image;
displaying an area image representing a range in which
projection can be performed on the projection surface on a
display device in accordance with the parameter;
disposing a video content at an indicating position
indicated by a user in the area image;
generating an original image including the video
content; and
correcting the original image in accordance with the
parameter to thereby generate an input image for input to a
projector configured to project the projection image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd